Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  

To ensure consideration of such an am-endment, it MUST be submitted no later than the payment of the issue fee. Any replacement drawings required below must be filed prior to the issue fee payment.

Foreign Priority Certified Copies
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the European Union on October 14, 2020.  It is noted, however, that applicant has not filed a certified copy of the European Union application as required by 37 CFR 1.55.  In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

If the electronic copy of the priority document is not contained in the application at the time of the first Office action the applicant should verify that the priority claim (country, application number and filing date) indicated on the filing receipt is accurate and that the filing receipt includes the “Request to Retrieve” text.  If the filing receipt reflects the accurate foreign priority claim and WIPO DAS access code, if applicable, the applicant should contact the Patents Electronic Business Center and request that the matter be escalated to determine why the priority document is not yet in the file.  Note that the applicant continues to bear the ultimate responsibility for ensuring that the priority document is filed during the pendency of the application and before the patent is issued. For more information visit: 
https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx
Applicant has submitted an electronic copy of a certified copy, however, an attempt by the Office to electronically retrieve, under the priority document exchange program, the foreign application 008203038 to which priority is claimed has FAILED on March 14, 2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner, John Voytek, whose telephone number is (571) 270-3757.  The examiner can normally be reached on 8:00 am - 5:00 pm ET Monday - Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Lakiya G. Rogers, can be reached at (571) 270-7145.  The official fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
                                           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A VOYTEK/Primary Examiner, Art Unit 2916                                                                                                                                                                                                        08/02/2022